DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1, 3, 7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrick et al. (US 5,687,976).
With regard to claim 1, Andrick discloses a seal (D) comprising: a seal body (i.e. the main body of D as seen in Figs. 2A or the embodiments of Figs. 5B, 5F-I) having a longitudinal axis (i.e. 12 as seen in Figs. 2A, and the similar axis in the other Figures); rounded sealing surfaces (i.e. 40 and 46 as seen in Figs. 2A, and the similar surfaces in the other Figures) of a radial cross-section of the seal body (as seen in Figs. 2A, etc.) located at opposing longitudinal ends of the seal body in an undeformed state (as seen in Fig. 2A, etc.); a retention rib (28 or 30 in Fig. 2A, 114/116 in Fig. 5B, 193/194 in Fig. 5G, etc.) that extends from the seal body in a lateral direction perpendicular to the longitudinal axis (as seen in Figs. 2A, etc.); and at least one stabilizer rib (e.g. one of 42/44/the left and right sides of 22 in Fig. 2A, one of 144/146/the left and right sides of 142 in Fig. 5B, the similar portions in Figs. 5F-I) that extends from the seal body in the lateral direction (as seen in Figs. 2A, etc.) and is spaced apart from the retention rib along the longitudinal axis (as seen in Figs. 2A, etc.); wherein a lateral width of the stabilizer rib in the lateral direction is smaller than a lateral width of the retention rib (i.e. as seen in Fig. 2A, 5B, 5F-I etc. as the retention rib extends further in that direction); and wherein the at least one stabilizer rib includes, on each side of the longitudinal axis, first and second stabilizer ribs (i.e. all of the above listed stabilizer ribs for each Fig., which as seen in Figs. 2A, etc. include first and second stabilizer ribs on one side of the longitudinal axis and first and second stabilizer ribs on the other side of the longitudinal axis) located on opposing sides of the retention rib along the longitudinal axis (as seen in Figs. 2A, etc.), wherein a lateral width of each of the first and second stabilizer ribs is smaller than the lateral width of the retention rib (as seen in Figs. 2A, etc. as the retention rib clearly extends farther than each of the four stabilizer ribs in such a direction).

With regard to claim 3, Andrick discloses that the seal body includes an inner surface and an outer surface (i.e. the outer periphery of the seal body as seen in Figs. 2A, 5B, 5F-I and the inner surface defining the aperture(s)), and the inner surface defines a hollow center (50, 196, etc., respectively).

With regard to claim 7, Andrick discloses that the seal is made of an elastomeric material (as disclosed in column 4 lines 40-43, claim 16, etc.).

With regard to claim 9, Andrick discloses that the retention rib is located centrally relative to the at least one stabilizer rib (as seen in Figs. 2A, 5B, 5F-I as it is closer to longitudinal center of the seal than at least one the stabilizer ribs listed in the rejection of claim 1 above).

With regard to claim 10, Andrick discloses that the retention rib and the at least one stabilizer rib extend from an outer surface of the seal (as seen in Fig. 2A, 5B, 5F-I as they each extend from an axially outer surface thereof), and the at least one stabilizer rib extends a smaller distance from a centerline longitudinal axis of the seal as compared to the retention rib (as seen in Figs. 2A, 5B, 5F-I as it is shown shorter in this direction).

With regard to claim 11, Andrick discloses that the seal is symmetrical about the longitudinal axis (as seen in Figs. 2A, 5B, 5F-I).

With regard to claim 13, Andrick discloses a seal assembly comprising: a first component (C as seen in Figs. 2B, 2C, etc.) having a first mating surface (70 as seen in Figs. 2B, 2C, etc.) that defines a sealing groove (at 74 as seen in Figs. 2B, 2C, etc.); a seal (D) according to claim 1 (as detailed in the rejection of claim 1 above) that is located within the sealing groove (as seen in Figs. 2B, 2C, etc.); and a second mating component (B) having a second mating surface (62); wherein the seal is reconfigured from a non-compressed state to a compressed state when the first component is joined with the second component (as seen between Figs. 2A-2C), and in the compressed state the seal seals at a junction between the first mating surface and the second mating surface (as seen in Fig. 2C).

With regard to claim 14, Andrick discloses that in the non-compressed state, the lateral width of the retention rib is greater than a width of the sealing groove (as seen in Fig. 2C as it is shown compressed axially once installed).

With regard to claim 15, Andrick discloses that in a fully compressed state, the junction is a substantially gapless interface of the first mating surface and the second mating surface (as seen in Fig. 2C as there is only a small gap therebetween it is considered to be “substantially gapless” as Applicant has not provided a more specific definition/description of such a term that would necessitate a narrower interpretation).

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Travers (US 7,007,954).
With regard to claim 16, Travers discloses a seal (10) comprising: a seal body (i.e. the main body of 10 as seen in Figs. 1-2) having a longitudinal axis (i.e. a vertical/axial axis of 10 in the orientation of Figs. 1-2); rounded sealing surfaces (i.e. the surfaces of L1-L4) of a radial cross-section of the seal body (as seen in Figs. 1-2) located at opposing longitudinal ends of the seal body in an undeformed state (as seen in Figs. 1-2); a retention rib (L3 or L4) that extends from the seal body in a lateral direction perpendicular to the longitudinal axis (as seen in Figs. 1-2 as they extend in the horizontal/radial direction); and at least one stabilizer rib (L1 or L2) that extends from the seal body in the lateral direction (as seen in Figs. 1-2) and is spaced apart from the retention rib along the longitudinal axis (as seen in Figs. 1-2); wherein a lateral width (i.e. in the horizontal/radial direction of Figs. 1-2) of the stabilizer rib in the lateral direction is smaller than a lateral width of the retention rib (as seen in Figs. 1-2 as the stabilizer rib extends a shorter distance in the horizontal/radial direction that the retention rib); and wherein the seal is symmetrical about a lateral axis perpendicular to the longitudinal axis (as seen in Figs. 1-2 as it is symmetric about the horizontal axis running through the middle thereof).

Allowable Subject Matter
Claim 17 is allowed.

Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675